 Case 1:19-cr-00575-FB Document 244 Filed 01/15/21 Page 1 of 2 PageID #: 1377




                      CRIMINAL CAUSE FOR PLEADING

BEFORE: Magistrate Judge Roanne L. Mann DATE: January 15, 2021             TIME: 2:00 pm-3:40 pm

DOCKET # 19-CR-575 (FB)

DEFENDANT:        Andrew Campos
 X present           not present                 cust.            X bail

DEFENSE COUNSEL: Henry Mazurek, Ilana Haramati
 X present   not present   CJA X        Retained                    Fed. Defenders

DEFENDANT:        Vincent Fiore
 X present           not present                 cust.            X bail

DEFENSE COUNSEL: Lawrence DiGiansante
 X present   not present   CJA X                 Retained           Fed. Defenders

DEFENDANT:        Mark Kocaj
 X present           not present         cust.           X bail

DEFENSE COUNSEL: Christopher Booth
 X present   not present     CJA X               Retained           Fed. Defenders


A.U.S.A.: Keith Edelman, Kayla Bensing       CLERK: J. Proujansky

COURT REPORTER: C. Heading

   X          CASE CALLED

DEFTS.        X       SWORN
                  ARRAIGNED
          X        INFORMED OF RIGHTS
          X        WAIVE TRIAL BEFORE DISTRICT COURT

______ INITIAL APPEARANCE

  X    DEFT ANDREW CAMPOS ENTERS GUILTY PLEA TO COUNT 1 OF THE INDICTMENT

  X    DEFT VINCENT FIORE ENTERS GUILTY PLEA TO COUNT 1 OF THE INDICTMENT

  X      DEFT MARK KOCAJ ENTERS GUILTY PLEA TO COUNT 16 OF THE INDICTMENT

  X    COURT FINDS A FACTUAL BASIS FOR THE PLEAS.

  X    SENTENCING TO BE SET BY PROBATION

       BAIL CONT'D FOR DEFT.
Case 1:19-cr-00575-FB Document 244 Filed 01/15/21 Page 2 of 2 PageID #: 1378




     DEFT CONT'D IN CUSTODY.
     CASE ADJ'D TO                      FOR

     SPEEDY TRIAL INFO FOR DEFT            STILL IN EFFECT
     CODE TYPE        START           STOP
         ORDER / WAIVER EXECUTED & FILED.      ENT'D ON RECORD.

OTHER: PARTIES CONSENT TO PROCEED BY VIDEO. THE COURT FINDS THAT A REMOTE
PROCEEDING IS NECESSARY BECAUSE OF THE COVID-19 PANDEMIC. RULE 5 BRADY
ORDER STATED ON THE RECORD. PURSUANT TO FEDERAL RULE 11 OF CRIMINAL
PROCEDURE, MAGISTRATE MANN DID ADMINISTER THE ALLOCUTIONS. A FINDING HAS
BEEN MADE THAT THE PLEAS WERE MADE KNOWINGLY AND VOLUNTARILY AND THE
PLEAS WERE NOT COERCED. THE MAGISTRATE RECOMMENDS THAT THE PLEAS OF
GUILTY BE ACCEPTED.
